Mr. Chief Justice English delivered the opinion of the Court. Elbert T. Jones applied to the probate court of Lawrence county for the allowance and classification of an account for $97 15, against the estate of Elbert Jones, deceased, whiehhad been rejected by W. C. Jones, the administrator of the estate. The administrator filed an account as a set-off, amounting to seven dollars and sixty-three cents. The case was submitted to a jury, and there was a verdict and judgment of the court in favor of the administrator, against the plaintiff, for seventy-five dollars and forty cents. The plaintiff appealed to the circuit court, where, upon inspection of the record, the judgment of the probate court was affirmed, and he appealed to this court. The judgment of the probate court was palpably erroneous on its face, and should have been reversed by the circuit court, and a trial de novo awarded. The judgment of the circuit court must be reversed, and the cause remanded for further proceedings.